                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   HELENA DIVISION
BENNIE PHILLIPS                                                                        PLAINTIFF

v.                                  Case No. 2:17-167-DPM

PHILLIPS COUNTY, NEAL BYRD, in his
Individual and official capacities as Sheriff,
DARREL WINSTON, in his individual and
Official capacities as Chief Deputy                                                DEFENDANTS


                                AGREED PROTECTIVE ORDER

       On this, the   q~       day of __  O
                                          ~c;-fp
                                              __~- - - '        2018, the Court reviewed the

stipulation and agreement for a Protective Order, and makes the following Orders:

       1.      Confidential Information, as later defined herein, and obtained by the Plaintiff from

the Defendant in this action, shall be used only for the purpose of this litigation and for no other

purpose whatsoever, and shall not be given, shown, made available or communicated in any way

to anyone except Qualified Persons, as herein defined.

       2.      Confidential Information shall be deemed to include, without limitation:

               (a)     Documents containing confidential personal information, such as social

       security numbers, contact information, medical information, dates of birth, and information

       and other matters now requested or hereinafter requested by a party and such other

       information as may be deemed by this Court to be relevant or material herein.

               (b)    Any information concerning such as set forth in 2(a) herein above as

       maybe, from time to time, produced by a party and declared by the party at the time of

       production to be "Confidential Information" and subject to this Order. Materials that are

       being designated as confidential that do not fall into one of the specific categories named

       in Section 2(a) above, should be stamped confidential, or if Bates numbers are used,




                                                 1
        documents may be designated as confidential by bates number in a letter.                Any

        designation of confidentiality must be made in good faith to protect legitimate privacy

        interests. A party may oppose a confidentiality designation in writing within 4-G-ten days

        of the designation, at which time the parties shall engage in a good faith effort to resolve

        the issue, and may move to remove the confidentiality designation if that fails .

                c)     Confidential information shall not include any information which would

        normally be required to be disclosed pursuant to the Arkansas Freedom of Information

        Act.

                d)     Documents which could be disclosed under the Arkansas Freedom of

        Information Act to members of the public will not be confidential. Documents which could

        be disclosed under the Arkansas Freedom of Information Act, with redactions made, may

        only be considered confidential to the extent that they would not be required to be redacted

        under the Arkansas Freedom of Information Act.

        3.      Except with the prior written consent of the Defendant, or pursuant to further Order

of this Court on motion with notice to the Defendant, no Confidential Information may be disclosed

to any person other than "Qualified Persons" who shall be defined to include the Plaintiff, any

future counsel of record for the Plaintiff in this action, and secretaries, para-professional

assistants, experts and other employees of such counsel who would be actively engaged in

assisting counsel in connection with this action, court personnel, witnesses at trial or deposition,

and the jury.

        4.      Upon delivery of Confidential Information to the Plaintiff's counsel herein, the

Defendant (or Defendant's counsel) shall execute and submit to the Plaintiff's counsel a document

entitled "inventory of Confidential Documents Delivered" in the form affixed hereto as Exhibit 1.

Documents containing confidential information shall be stamped or otherwise marked as

confidential.




                                                 2
       5.      This Order shall remain in effect for one year after this case ends, including any

appeal. Thereafter, the obligations imposed shall continue, but shall be solely a matter of contract

between the parties. When this case ends, the parties shall return to their respective counsel all

confidential documents, material, and deposition transcripts including all copies of all these things,

or shall certify the destruction thereof. Counsel for the parties may retain confidential information

in their files, for three years after this case ends. Then they must destroy all confidential

information, including notes or memoranda that contain it.

       6.      Nothing in this Order shall prevent any party from seeking modification of this

Order at any time as to specific matters designated "Confidential Information" to remove such

from the application of this Order.     In the event there is a dispute as to confidentiality, the

procedures contained in the Final Scheduling Order for discovery disputes will be followed by the

parties to address the issue (D.E. 9, p. 3).

       7.      Confidential information must not be filed on the public docket. If practicable, it

should be redacted. Fed. R. Civ. P. 5.2. If an entire page contains confidential information,

substituting a page marked "Redacted" is an acceptable redaction method. If redaction is

impracticable, a party must move for permission to file any confidential information and a related

motion, brief, or paper, containing that material under seal. The moving party must justify sealing

with specifics and solid reasons, including an explanation about why redaction cannot be done.

       IT IS HEREBY ORDERED.


                                               D. P. Marshall Jr.    v
                                               United States District Judge

APPROVED AS TO FORM:




Lucien Gillham, Ark. Bar #99199



                                                  3
SUTTER & GILLHAM, P.L.L.C.
Attorneys at Law
Post Office Box 26321
310 Natural Resources Drive
Little Rock, Arkansas 72221
501/224-1050 FAX 501/223-9136
Lucien.gillham@sbcglobal.net
Attorneys for Plaintiff




                                4
                                          EXHIBIT 1

                 INVENTORY OF CONFIDENTIAL DOCUMENTS PROVIDED

       I hereby submit the following documents, document pages, and/or depositions which are

subject to the Protective Order for the protection of documents in _ _ _ _ _ _ , filed in United

States District Court; _ _ _ District of Arkansas; _ _ _ Division; Case No. _ __

(list all documents, pages, and depositions submitted below:




DATED: _ _ _ _ _ __                 SIGNATURE: _ _ _ _ _ _ _ _ _ _ _ _ __




                                               5
